Title: To Alexander Hamilton from William Ellery, 15 March 1791
From: Ellery, William
To: Hamilton, Alexander



Custom HouseNewport [Rhode Island] March 15 1791
Sir,

This will be accompanied by a weekly return of Cash, and by a Certificate of Registry No. 5 dated Jany. 22. 1790, granted by the Collector of Dighton, and delivered up on account of the transfer of property, and also the copy of an Endorsment of an Enrollment of the change of Master said Enrollment being No. 11 and issued from this office.
Yesterday arrived here a Schooner named the Charming Sally James Reed Master from St. John New Brunswick, and reported One hundred & twenty nine smoaked Salmon and one Box of books; and that she was destined for New York. Upon examining her Register it appeared that She was British Plantation built, her length forty three [feet] and seven Inches, her breadth Twelve feet and nine Inches, and her Height between decks & ceiling in the hold Five feet & Six Inches, and that She admeasured Thirty tons. A suspicion arising I desired the Surveyor to admeasure her, and by his Certificate of her admeasurement she is Twenty six Tons and 54/95. Whereupon I seized both vessel & cargo for a breach of the 70th. Sect. p. 40 of the last Collection Law and have applied to the attorney of this District to libel them accordingly. The Libel will be prosecuted at the next District Court; which will sit in Providence on the first monday in May next unless you should think proper to countermand it. If a foreign built vessel should be condemned would the purchaser, being a citizen of the United States, be entitled to a register, enrollment or license of such vessel?
I have the honor to be   Sir   Yr. most obedt. servt:
W Ellery Collr
A Hamilton EsqreSecry of the Treasy

